Title: To George Washington from Silas Deane, 25 June 1789
From: Deane, Silas
To: Washington, George



Sir
London June 25th 1789

Altho no man can more sincerely rejoice on your once more receiving The highest honors, in the power of any country to confer, I still should not have Thought myself justified in requesting the least degree of your attention to me, or to any concern of mine, were not the public justice, & I may add, the honor of my Country in some degree interested. It is now more than Ten Years since I have solicited and urged for an examination of my conduct, & a settlement of my Accompts, whilst in the service of Congress. I have long since despaired of obtaining either; But a new system of Government being formed, & you by the unanimous voice of my Countrymen, chosen to preside, my hopes are revived, & it gives me some degree of confidence that I shall no longer solicit in vain. No length of time, can of itself cancel an obligation, much less efface from a feeling mind, those sensations which must ever rise in it, under certain circumstances. Though reduced to the extremes of poverty, & To an infirm, & precarious state of health, by what I have suffered, I shall regard the past as of little consideration, if I can now obtain what I have so long since requested. I will not Trespass farther on your time, Col. Wadsworth is in possession of the state of my case, past, & present, & to him take the Liberty to refer you & am with the most sincere respect sir yours &c.

S.D.

